                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

VIRGINIA G. TUCKER,

               Plaintiff,                                Case No. 1:17-CV-345-BLW

       v.                                                MEMORANDUM DECISION
                                                         AND ORDER
CHOBANI, LLC a Delaware Limited
Liability Company, CHOBANI IDAHO,
LLC, an Idaho Limited Liability Company,

               Defendants.



       On December 17, 2018, the Court’s staff held a status conference for the purpose of

setting a trial date in this matter. Based on that conference, the Court issues the following order:

       NOW THEREFORE IT IS HEREBY ORDERED that the following deadlines and

procedures shall govern the remainder of this litigation:

1.     Trial Date: A 5-day jury trial shall be set for June 3, 2019, at 1:30 p.m. in the Federal

       Courthouse in Boise, Idaho. Beginning on day two, trial shall begin at 8:30 a.m. and end

       at 2:30 p.m., with two fifteen minute breaks.

2.     Pretrial Date: A telephonic pretrial conference shall be held on May 20, 2019, at 4:00

       p.m. Counsel for Plaintiff shall initiate the call. The Court can be reached at (208)

       334-9145. The purpose of the conference is to discuss and resolve (1) the legal issues

       remaining in the case; (2) evidentiary issues; (3) trial logistics; and (4) any other matter



Order Setting Trial and Pretrial Conference - 1
      pertaining to the trial. Not less than twenty days prior to the date of the pretrial

      conference, the parties shall communicate and reach agreement on as many items as

      possible. The parties shall be prepared to discuss with the Court those items over which

      counsel disagrees.

3.    Rule 702 Motions: In cases involving serious Daubert issues, the parties shall contact

      Staff Attorney Dave Metcalf on or before January 28, 2019, to determine whether a

      hearing is necessary.

4.    Witness Lists: The parties shall exchange witness lists on or before May 6, 2019. The

      witness lists shall contain the material listed in F.R.C.P. 26(a)(3)(A)&(B), and shall

      include a full summary, not just the subject, of the witnesses’ expected testimony.

5.    Exhibit Lists, Exhibits, Proposed Voir Dire, Proposed Jury Instructions, Trial Briefs and

      Motions in Limine: All exhibit lists, proposed voir dire, proposed jury instructions, trial

      briefs, and motions in limine shall be filed with the Court on or before May 6, 2019. On

      the same date the parties shall exchange all trial exhibits, but shall not provide them to the

      Court until the day of trial. Counsel shall only provide the Court with a set of original

      pre-marked exhibits. Because of the use of electronic evidence presentation systems, it

      is unnecessary to provide any copies. Counsel may wish to have available in the

      courtroom a copy of any exhibits which the Court may find difficult to review through the

      evidence presentation system. The exhibit lists shall follow the guidelines set out in

      Local Rule 16.3(f) to the extent it is not inconsistent with this Order. The exhibit lists

      shall be prepared on form provided by the Deputy Clerk, with sufficient copies for the

      Judge, the Deputy Clerk, and the Law Clerk. Exhibit numbers 1 through 999 shall be


Order Setting Trial and Pretrial Conference - 2
      reserved for joint exhibits; exhibit numbers 1000 through 1999 shall be reserved for

      plaintiff’s exhibits; exhibit numbers 2000 through 2999 shall be reserved for the first

      defendant listed on the caption; exhibit numbers 3000 through 3999 shall be reserved for

      the second defendant listed on the caption; and so on. Counsel shall review their

      exhibits, determine any duplication, and jointly mark and stipulate to the admission of

      those exhibits that both sides intend to offer and rely upon. The proposed jury

      instructions shall follow the guidelines set out in Local Rule 51.to the extent it is not

      inconsistent with this Order. Additionally, counsel shall provide a clean copy of the Jury

      Instructions to the Court in Word format and emailed to BLW_orders@id.uscourts.gov.

6.    Settlement/Mediation Deadline: The parties agree that they shall notify the Court on or

      before April 29, 2019 that the case has either settled or will definitely proceed to trial.

7.    Trial Procedures:

      a.     The Court will generally control voir dire, and counsel will be limited to 20-30

             minutes. Counsel are cautioned not to repeat questions already asked by the

             Court or other counsel and are advised that the Court will not permit voir dire

             which appears intended to influence the jury rather than explore appropriate

             concerns with a juror’s ability to be fair and impartial.

      b.     Counsel shall exercise good faith in attempting to reach a stipulation on

             undisputed facts and admission of exhibits.

      c.     During trial, the jury will be in the box hearing testimony the entire trial day

             between 8:30 a.m. and 2:30 p.m., except for two standard fifteen minute morning

             and afternoon recesses.


Order Setting Trial and Pretrial Conference - 3
      d.     During the time the jury is in the jury box, no argument, beyond one-sentence

             evidentiary objections, shall be allowed to interrupt the flow of testimony.

             Almost all objections should be stated in one to three words (“hearsay”, “asked &

             answered”, “irrelevant”, etc.). If counsel have matters that need to be resolved

             outside the presence of the jury, they are to advise the Court and counsel prior to

             the issue arising during trial so that it can be heard during a recess, or before or

             after the jury convenes. Where the need for such a hearing cannot be anticipated,

             the Court will direct the examining counsel to avoid the objectionable subject and

             continue on a different line of questioning so that the objection can be argued and

             resolved at the next recess. To avoid late-night sessions, counsel are advised to

             bring up all anticipated evidentiary questions in their pretrial briefs.

             i.      Examples of improper objections: “I object to that question, Your Honor,

                     because I am sure that Charlie Witness did not read that document very

                     carefully before he signed it”; or, “I object, Your Honor, because Charlene

                     Witness has already testified that she can't remember”. These “speaking

                     objections” would suggest an answer.

      e.     Counsel shall have enough witnesses ready to ensure a full day of testimony. If

             witnesses are unavoidable delayed, counsel shall promptly notify the court and

             opposing counsel.

      f.     When counsel announce the name of a witness called to testify, the Court or the

             clerk will summon the witness forward to be sworn, the clerk will administer the

             oath and, after the witness is seated, ask the witness to state her or his name and


Order Setting Trial and Pretrial Conference - 4
             spell her or his last name for the record. I will then indicate to counsel that she or

             he may inquire of the witness.

      g.     Please do not address parties or witnesses (including your own) by her or his first

             name unless such familiarity is clearly appropriate, and is not likely to be

             offensive to the witness or any juror. In case of doubt, don’t.

      h.     Your clients and your witnesses should be instructed that they should always refer

             to you and opposing counsel by last names.

      i.     You are responsible to advise your clients, your witnesses and everyone

             associated with your client to avoid all contact with the jurors. This prohibition

             includes seemingly innocuous behavior like riding on an elevator with a juror,

             saying hello to a juror, or even acknowledging the juror’s presence.

      j.     I try to conduct at least 2 or 3 informal jury instruction conferences off the record

             to try and resolve most differences by agreement. Those sessions will be held at

             the end of the trial day and may stretch into the evening. At the end of those

             sessions, we will have refined the issues of contention so that I can give you a set

             of my final instructions and you can state your objections on the record.

                                                    DATED: December 17, 2018


                                                    _________________________
                                                    B. Lynn Winmill
                                                    Chief U.S. District Court Judge




Order Setting Trial and Pretrial Conference - 5
